Citation Nr: 0821499	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-30 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to compensation under 38 U.S.C. 
§ 1151 for a heart disorder. 

2.  Entitlement to service connection for aortic valve 
replacement (also claimed as hyperlipidemia and heart 
disorder) as secondary to service connected diabetes mellitus 
Type II. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1969 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At the 
hearing, the veteran submitted additional evidence, and he 
waived his right to have this evidence initially considered 
by the RO.  

The Board observes that the veteran was furnished a statement 
of the case in August 2006, on the issue of entitlement to an 
initial disability evaluation in excess of 70 percent for 
PTSD.  In September 2006, the veteran filed VA Form 9 (Appeal 
to Board of Veterans' Appeals), which was limited to an 
appeal of an unrelated issue according to the cover letter 
from his representative submitted therewith.  The veteran 
confirmed at the hearing that he was not seeking appellate 
review with respect to the PTSD issue.  

The issue of entitlement to compensation under 38 U.S.C. § 
1151 for a heart disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.




FINDINGS OF FACT

1.  The May 1998 rating decision that denied the claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
heart disorder is final.

2.  The evidence received since that time includes evidence 
that is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim for 
compensation under 38 U.S.C. § 1151, and raises a reasonable 
possibility of substantiating the claim.

3.  At the April 2008 Travel Board hearing, the veteran 
confirmed that he was not seeking service connection for a 
heart disorder as secondary to diabetes; a transcript of the 
hearing is of record. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to compensation under 38 U.S.C. § 1151 
for a heart disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2007).

2.  The criteria for withdrawal of a Substantive Appeal on 
the issue of entitlement to service connection for aortic 
valve replacement (also claimed as hyperlipidemia and heart 
disorder) as secondary to service connected diabetes mellitus 
Type II by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

In light of the favorable determination with respect to 
whether new and material evidence has been received to reopen 
the claim of entitlement to compensation under 38 U.S.C. § 
1151 for a heart disorder, the Board finds that no discussion 
of VCAA compliance is necessary at this time.  


Analysis

1.	New and Material Evidence

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The veteran's original claim of entitlement to compensation 
under 38 U.S.C. § 1151 for a heart disorder was denied by the 
RO in a May 1998 rating decision on the basis that there was 
no evidence that linked the veteran's heart condition that 
developed in 1992 to VA authorized dental treatment he 
received two years earlier.  In the notice of decision letter 
dated in June 1998, the RO advised the veteran of the denial 
and enclosed VA Form 4107, which explained the veteran's 
procedural and appeal rights.  The veteran, however, did not 
appeal the decision and it became final.  38 U.S.C.A. §§ 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (1996-
2007).  

The relevant evidence of record at the time of the May 1998 
rating decision included the veteran's dental records, which 
showed that he underwent VA authorized dental treatment in 
1990 by a private dentist.  Private medical records indicated 
that the veteran was hospitalized beginning in April 1992, 
during which time a diagnostic evaluation showed that he had 
severe leakage of the aortic valve (aortic insufficiency) and 
heart failure.  It was noted that the cause of the leakage 
was an infection (alpha hemolytic Streptococci) in the valve 
with aortic valvular endocarditis.  The infection could not 
be controlled so eventually aortic valve replacement surgery 
was performed in May 1992.  An April/May 1992 discharge 
summary indicated that the veteran also saw a Dr. R.B. in 
consultation regarding his teeth.  It was noted that Dr. R.B. 
could find no obvious reason for the veteran to have 
developed endocarditis because of dental disease.    

The veteran's claim to reopen was received in June 2004.  
Relevant evidence received subsequent to the May 1998 rating 
decision includes the following:  VA treatment records dated 
from August 2003 to October 2007 that showed the veteran was 
followed for valvular heart disease status post aortic valve 
replacement; duplicate dental records and private treatment 
records; Internet articles on endocarditis; and hearing 
testimony.  Also, in an April 2008 letter, VA staff physician 
Dr. R.H. indicated that the veteran's medical records were 
reviewed.  Dr. R.H. summarized the events that led to the 
veteran's need for an aortic valve replacement.  Dr. R.H. 
reported that streptococcus viridans was an oral pathogen 
associated with bacterial endocarditis, often following 
dental work.  Dr. R.H. therefore concluded that it was 
plausible to assume that the VA authorized dental work led to 
the bacterial endocarditis that necessitated the veteran's 
aortic valve replacement.  

Of the evidence added to the record since the unappealed May 
1998 RO decision rendered, the Board finds that Dr. R.H.'s 
April 2008 letter is new, in that it was not previously of 
record, and it is also material as it relates to the prior 
basis for denial of the claim.  Dr. R.H. has opined that the 
veteran's aortic valve replacement is possibly etiologically 
related to VA authorized dental treatment.  Thus, new and 
material evidence has been received, and the claim is 
reopened.

2.	Withdrawal of Substantive Appeal 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

The veteran perfected an appeal of the issue of entitlement 
to service connection for 
aortic valve replacement (also claimed as hyperlipidemia and 
heart disorder) as secondary to service connected diabetes 
mellitus Type II in September 2006.  At the hearing, the 
veteran confirmed that he was not seeking service connection 
for a heart disorder as secondary to diabetes.  A transcript 
of the hearing is of record. 
Hence, there remain no allegations of errors of fact or law 
for appellate consideration with respect to this issue.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on this issue, and the appeal is dismissed.


ORDER

New and material evidence having been received, the claim of 
entitlement to compensation under 38 U.S.C. § 1151 for a 
heart disorder is reopened, and the claim is granted to this 
extent only.

The appeal is dismissed on the issue of entitlement to 
service connection for aortic valve replacement (also claimed 
as hyperlipidemia and heart disorder) as secondary to service 
connected diabetes mellitus Type II. 


REMAND

The Board finds that additional development is necessary 
prior to consideration of the claim on the merits. 

The veteran filed his claim to reopen in June 2004.  Because 
the reopened claim was filed after October 1, 1997, the 
version of 38 U.S.C. § 1151 in effect prior to October 1, 
1997 (requiring only that additional disability be "the 
result of" VA hospital care, medical or surgical treatment, 
or examination) is not applicable.  See VAOPGCPREC 40-97 
(providing that all Section 1151 claims that were filed after 
October 1, 1997 must be adjudicated under the statutory 
provisions currently in effect, which essentially require a 
showing of negligence or fault on the part of VA or that the 
claimed condition is due to an event not reasonably 
foreseeable.)

Under the applicable version of 38 U.S.C.A. § 1151, 
compensation shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  A disability or death is a qualifying 
additional disability or qualifying death if it was not the 
result of the veteran's willful misconduct and it was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility, and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event not reasonably foreseeable.  See 38 U.S.C.A. § 1151 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.361 (2007).

VA regulation defines Department employee as an individual 
who is engaged in furnishing hospital care, medical or 
surgical treatment, or examinations under authority of law; 
and whose day-to-day activities are subject to supervision by 
the Secretary of Veterans Affairs.  38 C.F.R. § 3.361(e).  A 
Department facility is defined as a facility over which the 
Secretary of Veterans Affairs has direct jurisdiction.  Id.  
The regulation also specifically excludes hospital care or 
medical services furnished under contract under either 38 
U.S.C.A. § 1703 or § 8153 as activities that constitute 
hospital care, medical or surgical treatment, or examination 
furnished by a Department employee or in a Department 
facility.  38 C.F.R. § 3.361(f) (2007).  In this case, it 
appears that the dental treatment furnished to the veteran 
was provided by a civilian dentist, as per the veteran's 
report.  However, the veteran has not been provided with an 
opportunity to submit evidence to show that the treatment 
which he believes caused endocarditis was provided by a VA 
employee or at a VA facility.    

Also, the Board observes that the VCAA notice mailed to the 
veteran in July 2004 did not specifically note the elements 
necessary to substantiate a claim of entitlement to 
compensation under 38 U.S.C. § 1151.  Thus, corrective notice 
addressing this matter should be provided on remand.

The Board also notes that Dr. R.H. did not address whether 
the veteran's contraction of streptococcus was due to 
negligence or fault on the part of the dental care provider, 
or was an occurrence that was not reasonably foreseeable.  
Therefore, if and only if, evidence establishing that the 
dental treatment in question was performed by a VA employee 
or VA facility is received, a VA medical opinion should be 
requested on this second element necessary to establish 
entitlement to compensation under 38 U.S.C. § 1151.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that includes a 
description of the evidence needed to 
substantiate a claim of entitlement to 
compensation under 38 U.S.C. § 1151.  The 
letter should also advise the veteran to 
submit any evidence or information he has 
to show that the treatment which he 
believes caused endocarditis was rendered 
by VA employee or at a VA facility, as 
opposed to a civilian dentist.

2.  If and only if, evidence establishing 
that the dental treatment in question was 
rendered by a VA employee or VA facility 
is received, the claims file should be 
provided to a VA dentist and a VA 
cardiologist to obtain an opinion on 
whether the veteran's contraction of 
bacterial endocarditis and the subsequent 
need for an aortic valve replacement, is 
at least as likely as not (50 percent 
probability or greater) due to the 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of dental 
care provided by a VA employee or VA 
facility; or whether bacterial 
endocarditis resulting from the dental 
care was an event not reasonably 
foreseeable.  A rationale for any 
opinions expressed should be provided.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


